Exhibit 10.9.2

DISTRIBUTOR AGREEMENT

AMENDMENT NO. 2

This Amendment No. 2 is entered into as of January 1, 2005 (the “Amendment No. 2
Effective Date”) by and between Fisher Scientific Company L.L.C., having a place
of business at 2000 Park Lane, Pittsburgh, Pennsylvania 15275, on behalf of
itself, its parent, subsidiaries and affiliates (collectively, “Distributor”)
and TVI Corporation (“Supplier” or “TVI”), with offices at 7100 Holladay Tyler
Road, Suite 300, Glenn Dale, Maryland 20769. In consideration of the mutual
promises and covenants hereinafter set forth, the parties acknowledge and agree
that the Distributor Agreement entered into as of April 3, 2002, by and between
the parties (the “Original Agreement”), as amended in the Distributorship
Agreement Addendum, dated February 25, 2003 (“Amendment No. 1”) (collectively,
the “Agreement”), is hereby amended as follows, but that such Agreement shall
otherwise continue in full force and effect:

 

1. The parties agree to amend Section 1.2 of Amendment No. 1 as follows:

 

  a. Replace the first sentence with the following:

“Prices. The prices payable for the Products shall be the then-current
manufacturer’s suggested retail price for such Products (“Minimum Prices”),
subject to the applicable discount described in Section 14, “Supplier
Warranties.”

 

  b. Delete the last sentence and add the following sentences:

“Minimum Prices may be increased by Supplier [OMITTED]*, provided that such
increases are reasonably commensurate with increases in the costs of
manufacturing such Products. TVI, in its sole discretion, may make documentation
supporting such increases available to Distributor upon request. Shipments shall
be billed at the price in effect at time of order placement.”

 

2. The parties agree to amend Section 5, “Termination,” of the Original
Agreement by replacing the second occurrence of “sixty (60)” with “ninety (90)”
and by adding the following sentence at the end thereof:

“For the avoidance of ambiguity, Supplier shall continue to honor Distributor’s
purchase orders for Products submitted prior to the effective date of
termination, pursuant to all of the terms of the Agreement.”

 

3. The parties agree to amend Section 2. “Product and Markets and Customer Type
(Market),” as described in Amendment No. 1, as follows:

 

  a. Delete Section 2.1, “Products” in its entirety and replace it with the
following provision:

“2.1 Products. The products covered by this Agreement are those Decontamination
Products and Infection Control Products (collectively, the “Products”)
identified in Appendix A, and any improved or updated versions thereof,
including accessories designed for such Products.”

 

  b. Delete Section 2.2, “Market and Customer Types” in its entirety.

 

  c. Amend the section reference of “Similar or Related Products,” from
Section 2.3 to Section 2.2.

The parties further agree that the attached Appendix A shall replace Exhibit A
to the Original Agreement and Appendix A to Amendment No. 1.

--------------------------------------------------------------------------------

* MATERIAL NOTED AS [OMITTED] IS CONFIDENTIAL AND HAS BEEN OMITTED, PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT, AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

4. The parties agree to delete Section 3, “Grant of Rights,” as described in
Amendment No. 1, in its entirety and replace it with the following provisions:

 

  “3. Grant of Rights.

3.1 Supplier hereby appoints Distributor and Distributor hereby accepts the
appointment as a non-exclusive distributor of the Decontamination Products in
the Territory during the term of this Agreement and pursuant to the terms of
this Agreement. Additionally, Supplier hereby appoints Distributor and
Distributor hereby accepts the appointment as a non-exclusive distributor of the
Infection Control Products during the term of this Agreement and pursuant to the
terms of this Agreement, also in the Territory. The term of this Agreement will
be effective until December 31, 2005, and it will renew annually thereafter
unless either party provides written termination notification to the other party
at least sixty (60) days prior to the expiration of the term of its intention
not to renew. “Territory” means the United States of America, Puerto Rico, Guam
and the U.S. Virgin Islands. For purposes of selling to the U.S. Government,
including without limitation any or all of the branches of the U.S. Military
there shall be no territorial restrictions; provided that any U.S. Military
order is invoiced to, and paid from, a continental U.S. mailing address.

3.2 Distributor shall exercise its good faith efforts to meet the minimum sales
goal for the Products for 2005 of [OMITTED]*.

3.3 In the event that Supplier receives a request for the Products from a
potential applicable customer, Supplier may ask Distributor to quote or contact
such potential customer on Supplier’s behalf. For all orders in which
Distributor provides quotes directly to a customer, whether or not referred to
Distributor by Supplier, and successfully secures the order from Customer,
Distributor shall be entitled to the applicable discount as described in
Section 14, “Supplier Warranties.”

 

5. The parties agree to delete the third and fourth sentences in Section 4.7,
“Sales and Marketing Support” in Amendment No. 1.

 

6. The parties agree to insert the following section and language immediately
following Section 3, “Grant of Rights,” as described in Amendment No. 1 and
amended herein:

 

  “6. TVI GSA Contracts and Customers.

6.1 The parties agree that Supplier has established the following U.S. General
Services Administration Contracts to increase its customer base in the
government market: [OMITTED]* (collectively, the “TVI GSA Contracts”).

6.2 [OMITTED]*

6.3 [OMITTED]*

6.4 [OMITTED]*

--------------------------------------------------------------------------------

* MATERIAL NOTED AS [OMITTED] IS CONFIDENTIAL AND HAS BEEN OMITTED, PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT, AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

7. The parties agree to insert the following new section and language
immediately following Section 10 “Distributor Warranties,” in the Original
Agreement, effective as of the Amendment No. 2 Effective Date:

“Supplier Warranties. Supplier represents and warrants that (i) the Supplier’s
discount available to Distributor is and will be [OMITTED]* (the “Ordinary
Discount”); and (ii) with regard to any and all sales resulting from contracts
that are awarded from [OMITTED]*, the Supplier’s Discount available to
Distributor is and will be [OMITTED]*. In addition, Supplier also represents and
warrants that during the term of this Agreement, if Supplier enters into an
agreement or selling arrangement with any other distributor with discounts that
are more favorable than the Ordinary Discount and/or the [OMITTED]*, as
applicable, made available to Distributor pursuant to this Agreement, Supplier
will immediately notify Distributor of such fact in writing and will immediately
adjust the Discount to Distributor to [OMITTED]*, and this Agreement will be
deemed to be amended to reflect the new Ordinary Discount and/or [OMITTED]*.”

 

8. Supplier agrees to participate in the Alpha Program and the Point Team
Program during the calendar year 2005, under the terms of the Agreement and the
letters attached hereto as Appendix B. The parties shall work in good faith to
negotiate and mutually agree to Supplier’s participation in differentiated
programs during any renewed term(s) of this Agreement.

 

9. The parties agree to amend Section 12, “Limitation of Liability,” of the
Original Agreement by replacing the second sentence thereof with the following:

EXCEPT IN THE CASE OF A PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BREACH
OF ITS CONFIDENTIALITY OBLIGATIONS HEREUNDER, AND/OR TVI’S INDEMNIFICATION
OBLIGATIONS UNDER THE MAY 1, 2002 GUARANTY WITH REGARD TO INTELLECTUAL PROPERTY
MATTERS, IN NO EVENT SHALL EITHER PARTY’S CUMULATIVE AND TOTAL LIABILITY FOR ALL
CLAIMS RELATING TO THIS AGREEMENT, EXCEED THE PRIOR TWELVE MONTHS TOTAL AMOUNT
OF FEES PAID BY DISTRIBUTOR TO TVI PURSUANT TO THIS AGREEMENT.

 

10. During the term of this Agreement, Distributor shall have the right upon
reasonable notice and during normal business hours to audit the books and
records of Supplier as reasonably necessary in order to ensure compliance with
the terms of this Agreement; provided that Distributor shall use commercially
reasonable efforts to minimize any inconvenience to Supplier as a result of such
audit.

--------------------------------------------------------------------------------

* MATERIAL NOTED AS [OMITTED] IS CONFIDENTIAL AND HAS BEEN OMITTED, PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT, AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

11. From the date of the execution of this Amendment No. 2 and continuing
throughout the term of this Agreement and for six (6) months thereafter (the
“Restricted Period”), Supplier, whether for its own account or the account of
any other person or entity, shall not actively solicit, other than a general
solicitation through a public medium, for employment, any person who is (or was
during the Restricted Period) an employee of Distributor.

 

12. Neither party shall issue or cause to be issued any press release, public
announcement or disclosure of any kind or nature whatsoever or otherwise
disclose the existence of this Agreement or the transactions contemplated hereby
except as and to the extent that both parties jointly agree to such press
release, public announcement or disclosure previously and in writing; provided
however that this provision shall not preclude Distributor from promoting and
marketing Supplier’s Products in its advertising and selling efforts consistent
with its obligations under the Agreement.

 

13. The last sentence of Section 14, “Miscellaneous” of the Original Agreement
shall be deleted in its entirety and replaced with the following language: “The
operation of Sections 9, 11, 15, 16, 17, and 20 hereof shall survive execution
and any termination or expiration of this Agreement and remain in full force and
effect at all times thereafter.”

 

14. For avoidance of doubt and in accordance with Amendment No. 1 and this
Amendment No. 2:

14.1 Subsection 1.2, entitled “Prices,” of Section 1, entitled “Distributor
Agreement” (as described in Amendment No. 1 and amended herein) replaces
Section 2, “Prices” of the Agreement.

14.2 Section 2, entitled “Product and Markets and Customer Type (Market)” (as
described in Amendment No. 1 and amended herein); Section 3, entitled “Grant of
Rights” (as described in Amendment No. 1 and amended herein); and Section 4,
entitled “Sales and Marketing Support” (as described in Amendment No. 1 and
amended herein) are hereby designated as Sections 3, 4 and 5 respectively of the
Agreement.

14.3 Section 6, entitled “TVI GSA Contracts and Customers” of this Amendment
No. 2 is hereby designated as Section 6 of the Agreement.

14.4 Section 3, entitled “Submission of Orders”; Section 4, entitled “Payment”;
Section 5, entitled “Termination”; Section 7, entitled “Use of TVI Trademarks”;
Section 8, entitled “Intellectual Property Rights”; Section 9, entitled “Product
Warranty”; and Section 10, entitled “Distributor Warranties” (as collectively
described in the Agreement), are hereby designated as Sections 7, 8, 9, 10, 11,
12 and 13 respectively of the Agreement.

14.5 Section 7, entitled “Supplier Warranties” of this Amendment No. 2 is hereby
designated as Section 14 of the Agreement.

14.6 Section 11, entitled “Indemnity”; Section 12, entitled “Limitation of
Liability” (as amended herein); and Section 13, entitled “Confidentiality” (as
collectively described in the Original Agreement) are hereby designated as
Sections 15, 16 and 17 of the Agreement.

14.7 Section 8 of this Amendment No. 2 regarding the Alpha and Team Point
Programs is hereby designated as Section 18 of the Agreement.

14.8 Section 10 of this Amendment No. 2 regarding auditing rights, Section 11 of
this Amendment No. 2 regarding non-solicitation and Section 12 of this Amendment
No. 2 regarding public disclosures are hereby designated as Sections 19, 20 and
21 of the Agreement.

14.9 Section 14, entitled “Miscellaneous”, as described in the Original
Agreement and amended herein, is hereby designated as Section 22 of the
Agreement.

14.10 All references to other sections of the Agreement are hereby numerically
adjusted as necessary in order to logically reflect and refer to the section
designations set forth in this section.

 

15. Except as modified above, all terms and conditions of the Agreement shall
remain in full force and effect.



--------------------------------------------------------------------------------

16. All capitalized words not defined herein shall have the meaning set forth in
the Agreement.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Amendment No. 2 as of the day and year first written above.

 

FISHER SCIENTIFIC COMPANY L.L.C.     TVI CORPORATION By:  

/s/ Tim Zeh

    By:  

/s/ Richard Priddy

Title:   Vice President     Title:   CEO Date:   7/25/05     Date:   7/19/05



--------------------------------------------------------------------------------

Appendix A - Products

DECONTAMINATION PRODUCTS

 

Product

 

Minimum Price

Decontamination Systems At-A-Glance

 

Decontamination Systems

 

MP Decontamination System

 

First Responder & Hospital System (3 Line System)

 

Compact System (2 Line System)

 

Professional Individual System

 

Decontamination Shelters

 

Individual Decon Shelter

 

2 Line Decon Shelter

 

Mass Casualty

 

3 Line Hazmat Shelter

 

USAR Shelter

 

Consequence Response Shelter

 

MP High Capacity Shelter

 

Command Control Shelters

 

Field Hospital Shelter

 

Command Post Shelter

 

Command / Logistics Shelter

 

First Response Shelter

 

Casualty Management Shelter

 

Temporary Morgue

 

INFECTION CONTROL PRODUCTS

 

Product

 

Minimum Price

ISO-POD

 

Inflatable Infection / Isolation Indoor Shelter

 

Outdoor Infection / Isolation Control Shelters

 

Filtration System- 400 HEPA

 

Filtration System- 400 CHEM / BIO

 

Filtration System- 1500 HEPA

 

Filtration System- 1500 CHEM / BIO

 

Trailer System

 

MK-1

     